Title: Jonas Keller to Thomas Jefferson, 15 January 1818
From: Keller, Jonas
To: Jefferson, Thomas


                    
                        Monsieur
                         Wasington Le 15 janvier 1818.
                    
                    j’ai appris par votre très honnoree du 8 ct que Les Conditions que je vous proposais ne pouvais convenir pour L’enseignement du jeune homme que vous m’aviez addressée ma demande est du plus juste, et Surtout Lorsqu’il S’agit d’un jeune homme d’en faire un fabricant, et de donner Son état dans L’espace d’un année, j’ai Sacrifié 6 Semaines Les plus penibles, et Les plus desastreuse pour L’outil, parce que celui Sur Lequel on fait un apprentif perd Beaucoup de Sa valeur, L’ouvrage qui Se fait est Bon a jetter au feu, ainsi je crois être Bien raisonnable en vous demant  Cinq dollars par Semaine tant pour nourriture, que pour indemnité de mon tems &c— & je ne m’en departirai pas Le jeune homme paroit très Sensible de ce Contre coup. parce qu’il montroit assez de gout pour cet état, je L’ai eté Beaucoup, et Suis même faché par rapport a Lui, vu Son infortune, et Son infirmité, je desirerois de tout mon cœur être dans une meillure passe, je L’aurois gardé et n’aurois demandé aucune rétribution, ce ne Seroit pas La premiere fois que j’aurois fait de Semblables Sacrifice, mais je Suis pere de 6 enfants j’ai Sacrifié tout ce que j’avais pour venir dans votre pays, d’après Les éloges qu’on m’en avait fait, j’ai cru que mon établissement pourroit y prospérer a cette foi j’ai emporté tout ce qu’il y avait de nouveau en machine de tout genre, on m’avait assuré, que Les particuliers ainsi que Le gouvernet Se ferait un vrai plaisir d’encourager Les arts et Les métiers, et de Leur faciliter Les moyens de travailler, C’est tout L’opposé, et Lorsqu’on a tout Sacrifié on est fort heureux Lorsqu’on ne  meurt pas de faim. ainsi Monsieur C’est ma triste position qui est encore Cause que je ne puis contribuer au Bonheur de ce jeune homme, j’en Suis vraiment peiné, Car Les malheureux ont Leur Le Cœur Sensible pour ceux qui Le Sont, et Son Caractere, et Son infortune m’avait Singulieremt attache a Lui, je Le verrai quitter ma maison avec peine.
                    Vous voudrez donc avoir La Bonté de me faire passer Le montant de Sa depences qui au prix que je vous demande fait 30 Dollars; il me Sont d’une grande utilite dans L’attente de votre reponce  j’ai L’honneur de
                    
                        vous Saluer, et d’être votre très humble Serviteur
                        J. Keller
                    
                 
                    Editors’ Translation
                    
                        
                            Sir
                             Washington 15 January 1818.
                        
                        I learned by your very honorable letter of the 8th of this month that the conditions I proposed for teaching the young man you sent me do not suit you. My request is quite fair, particularly as it will turn a young man into a manufacturer and give him a position in the course of one year. I have sacrificed 6 weeks, most painful for me and disastrous for the machine, because the one on which an apprentice trains loses much of its value. The work done on it is fit only to  be thrown in the fire. I therefore think myself  very reasonable in asking of you five dollars per week for food, to compensate me for my time, etc. I will not budge from this position.  The young man seems to be deeply disturbed by this setback. Because he was showing some liking for this trade, I was equally affected and am even angry for him, in view of his misfortune and disability. I wish with all my heart that I were in a better financial condition, so that I could keep him without seeking any compensation. It would not be the first time that I  made similar sacrifices, but I am the father of 6 children, and I have given up everything in order to come to your country. After hearing all of its praises, I thought that my establishment would prosper here. Believing this, I brought with me every kind of new machinery. I had been assured that individuals as well as the government would be pleased to encourage the arts and crafts and facilitate work. It is just the opposite, and when one has sacrificed everything, one is very happy not to starve to death. Thus, Sir, it is my dismal situation that makes it impossible for me to contribute to the happiness of this young man. I am really quite pained by it. Because unfortunate people feel in their heart for those like themselves, and his character and misfortune had particularly attached me to him, I will be sad to see him leave my home.
                        You will, thus, have the goodness to send me the amount of his expenses, which at my asking price totals 30 dollars. It will be very useful to me. In anticipation of your reply I have the honor of
                        
                            greeting you and of being your very humble servant
                            J. Keller
                        
                    
                